Citation Nr: 0325931	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  97-30 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for traumatic myositis 
of the lumbar muscles, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




REMAND

The Board of Veterans' Appeals (BVA or Board) ordered further 
development in your case.  Thereafter, your case was sent to 
the Board's Evidence Development Unit (EDU), to undertake the 
requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: an examination by an 
orthopedic surgeon to ascertain the 
nature and extent of disability from the 
service-connected back disability.  The 
claims file and a separate copy of this 
memo must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002) must be provided to the orthopedic 
surgeon.  The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The orthopedic surgeon 
should be provided with the following 
instructions:

(1) The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion, with an explanation as to what is 
the normal arc of motion for the lumbar 
spine.  (2) The examiner should record 
information concerning pain on use, and 
comment on the functional limitations, if 
any, caused by the back disability.  (3) 
The examiner should provide the current 
diagnosis for the service-connected back 
disability.  (4) The examiner should 
provide explicit responses to the 
following with a complete rationale for 
any opinions expressed:

(a) Does the service-connected back 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations and on the ability 
of the veteran to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
should so indicate.

(b) With respect to the subjective 
complaints of pain, the examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning the 
back disability and offer opinions as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.

(c) The examiner should examine the 
back and identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected back disability.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that pain could 
significantly limit functional ability 
of the back during flare-ups.

(d) The examiner should also offer an 
opinion as to the extent of any 
increased functional loss due to pain 
on increased use of the lumbar spine 
during flare-ups, expressed, if 
possible, in additional degrees of loss 
of range of motion. 

(e) The examiner should describe any 
interference with employment caused by 
the service-connected back disability.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





